Citation Nr: 0408080	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  01 05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an amount of accrued benefits in excess of 
$1860.00 for reimbursement of medical expenses for the 
veteran and appellant incurred during the 12- month 
annualization period prior to the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  He died on January [redacted], 2001.  The appellant is his 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision from the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied payment of accrued 
benefits and for reimbursement of medical expenses for the 
veteran and the appellant.  The RO also found that the 
$5,295.00 she spent in funeral expenses for the veteran was 
applied to offset her Social Security Administration (SSA) 
retirement pension which enabled her to obtain the maximum 
death pension benefit in 2001.  An August 2001 decision 
letter granted an $1,860.00 increase in the veteran's and her 
nonservice-connected pension benefits for the 12- month 
annualization period prior to the veteran's death.  The 
appellant continues her appeal for a greater amount for 
reimbursement of these medical expenses in the form of a 
greater nonservice-connected pension benefit for the 12- 
month annualization period prior to the veteran's death.  


FINDINGS OF FACT

1.  The appellant has been notified of the type of evidence 
needed to support her claim, and of whose responsibility-
hers or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to this claim has been obtained. 

2.  The veteran was in receipt of nonservice-connected 
pension benefits for himself and dependent spouse with 
additional need for aid and attendance at the time of his 
death.  

3.  The veteran and his spouse were entitled to a monthly 
nonservice-connected pension benefit of $520.00 from February 
2000 to December 2000; and a monthly nonservice-connected 
pension benefit of $563.00 in January 2001, in the 12- month 
annualization period prior to the veteran's death.  


CONCLUSION OF LAW

The claim for accrued benefits in excess of $1860.00 paid to 
the veteran's surviving spouse for reimbursement of medical 
expenses for the veteran and appellant incurred during the 
12- month annualization period prior to the veteran's death 
is denied.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272, 3.273 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the appellant 
is entitled to additional reimbursement of medical expenses 
for the veteran and appellant incurred during the 12- month 
annualization period prior to the veteran's death.  The 
outcome of this claim rests upon a matter of fact, 
specifically, the veteran's and appellant's income and 
medical expenses which the appellant has already provided.  
The Board has determined that there is no basis in the law 
and regulations for providing the benefits the appellant 
seeks.  In addition, it does not appear that there are any 
identified records which have not been obtained, and which 
are relevant to the outcome of this claim.  The appellant has 
not asserted that any relevant evidence has not been 
associated with the claims file.  Given the foregoing, the 
Board finds that there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
her in substantiating this claim, 38 U.S.C. § 5103A (West 
2002), and that further development is not required.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Nonservice-connected improved pension is a benefit payable by 
the VA to veterans of a period of war because of permanent 
and total disability.  Income eligibility for pension, and 
the amount of any pension payable, is determined by 
subtracting the veteran's countable annual income from the 
maximum annual pension rate (MAPR). The MAPR is adjusted from 
year to year.

In determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  At this 
point, it should be interjected that pension benefits, Social 
Security Administration (SSA) retirement benefits, and 
interest income are not excluded as income under § 3.272.  
For the purpose of determining initial entitlement, or for 
resuming payments on an award which was previously 
discontinued, the monthly rate of pension payable to a 
beneficiary shall be computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's annual 
rate of countable income on the effective date of entitlement 
and dividing the remainder by 12; whenever there is a change 
in a beneficiary's annual rate of countable income the 
monthly rate of pension payable shall be computed by reducing 
the beneficiary's applicable maximum annual pension rate by 
the beneficiary's new annual rate of countable income on the 
effective date of the change in the annual rate of income, 
and dividing the remainder by 12.  38 C.F.R. § 3.273 (2003).  

Therefore, the Board must calculate the amount of nonservice-
connected pension benefits that the veteran and the appellant 
were entitled to during the 12-month annualization period 
prior to his death, i.e., from February 2000 to December 
2000, and January 2001.  The veteran was in receipt of 
nonservice-connected pension benefits for himself and 
dependent spouse with additional need for aid and attendance 
at the time of his death.  The RO has already found that the 
veteran and the appellant were entitled to and additional 
$1860.00.  The appellant disagrees with this amount, 
contending that she is entitled to the entire amount of 
money, $4,390.00, that was spent on medical expenses for the 
veteran and appellant during the 12-month period prior to his 
death.  

Effective December 1, 1999, the MAPR for a veteran with a 
dependent spouse was $11,773.00.  65 Fed. Reg. 4863 (Feb. 1, 
2000).  The MAPR for a veteran with a dependent spouse 
entitled to nonservice-connected pension and aid and 
attendance was $17,782.  Id.  For the year 2000, the veteran 
and the appellant's annual income was $15,338, as reported by 
the appellant on a pension eligibility verification report 
(EVR), received in February 2001.  This consisted of the 
veteran's SSA retirement income of $1,812.00 ($151.00 x 12), 
the appellant's SSA retirement income of $852.00 ($71.00 x 
12), the veteran's pension of $12,036.00, and interest income 
of $638.00.  

Pursuant to 38 C.F.R. § 2.272(g)(1) unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met: (I) They were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.

On her EVR, the appellant reported her annual medical 
expenses were $4,390.00.  The amount by which this exceeds 
five percent of the maximum annual rate is $3,802.00 
[$4,390.00 - ($11,773.00 x .05)].  Thus, the appellant's 
countable annual income was $11,536.00 ($15,338.00 - 
$3,802.00). 

Therefore, $11,536.00 is subtracted from the maximum annual 
pension rate for a surviving spouse with no dependents 
entitled to aid and attendance of $17,782.00, entitling the 
veteran and appellant to $6,246.00 in benefits.  That amount 
divided by 12 is $520.  The veteran and the appellant were 
given a monthly VA pension of only $365.00 and therefore, the 
appellant is entitled to an additional $155.00 per month.  

Effective December 1, 2000, the MAPR for a veteran with a 
dependent spouse was $12,186.00. 66 Fed. Reg. 3649 (January 
16, 2001).  The MAPR for a veteran with a dependent spouse 
entitled to nonservice-connected pension and aid and 
attendance was 18,405.00.  Id.  

For the year 2001, the veteran and the appellant's annual 
income was $15,422.00.  This consisted of the veteran's SSA 
retirement income of $1,872.00 ($156.00 x 12), the 
appellant's SSA retirement income of $876.00 ($73.00 x 12), 
the veteran's pension of $12,036.00, and interest income of 
$638.00.  

Again, the appellant's reported annual medical expenses were 
$4,390.00.  The amount by which this exceeds five percent of 
the maximum annual rate is $3,781.00 [4,390.00 - (12,186.00 x 
.05)].  Thus, the appellant's countable annual income was 
$11,641.00 (15,422.00 - 3,781.00). 

Therefore, $11,641 is subtracted from maximum annual pension 
rate for a veteran with a dependent spouse entitled to aid 
and attendance of $18,405.00, entitling the appellant to 
$6,763.00 in benefits.  That amount divided by 12 is $563.  
The veteran and the appellant were given a monthly VA pension 
of only $408.00 and therefore, the appellant is entitled to 
an additional $155.00 per month.  

Therefore, the veteran and the appellant were entitled to 
additional nonservice-connected pension benefits of $155.00 
per month for each of the 12 months prior to his death 
($155.00 x 12 months equals $1860.00).  

As noted above, applicable VA laws and regulations do not 
provide for a dollar for dollar reimbursement.  The 
application of these laws and regulations provide for a 
reimbursement in the amount of $1860.00 already paid to the 
appellant is the proper reimbursement for the medical 
expenses.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim, so the benefit-of- the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).


ORDER

The claim for accrued benefits in excess of $1860.00 paid to 
the veteran's surviving spouse for reimbursement of medical 
expenses for the veteran and appellant incurred during the 
12- month annualization period prior to the veteran's death 
is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



